Appeal by the defendant from a resentence of the County Court, Orange County (Rosenwasser, J.), imposed February 3, 2006, upon his prior conviction of assault in the second degree, upon a jury verdict, after remittitur from this Court for resentencing (see People v Schrader, 23 AD3d 585, 585-586 [2005]).
Ordered that the resentence is affirmed.
The resentence imposed was not excessive (see People v Farrar, 52 NY2d 302, 305-306 [1981]; People v Santiago, 274 AD2d 438 [2000]; People v Suitte, 90 AD2d 80, 86 [1982]).
In remitting this matter for resentencing, this Court specifically directed the County Court to resentence the defendant because “[t]he sentencing court’s remarks demonstrated that it improperly considered crimes of which the defendant was acquitted as a basis for sentencing” (People v Schrader, supra at 585-586). Upon resentencing, the County Court did not take into account any of the crimes of which the defendant was acquitted. Rather, the resentence imposed was proper under the circumstances of this case (see People v Farrar, supra; People v Santiago, supra; People v Suitte, supra). Crane, J.P., Goldstein, Rivera and Lifson, JJ., concur.